Two questions as to the sufficiency of the evidence are presented by the motions for a nonsuit and a directed verdict. It was incumbent on the plaintiff to show (1) that he was the defendants' servant, or (2) that they failed of their duty toward him as the servant of an independent contractor.
1. All the substantial evidence as to the relation of the parties came from the witness Platts. From this it conclusively appears that he was an independent contractor. He was paid by the piece for the work done in his room. He hired and discharged his *Page 78 
employees at pleasure, fixed and paid their compensation, and directed and controlled them in their work. The defendants had no control over or direct relations with them. This evidence was introduced by the plaintiff and was in no way contradicted. The mere surmise of a person who had observed the course of business in the shop, that Platts was a foreman for the defendants, comes to nothing, for the witness testified that he had no knowledge on the subject. Upon this evidence the conclusion could not be reached that the plaintiff was the defendants' servant. Manchester v. Warren, 67 N.H. 482; Knowlton v. Hoit, 67 N.H. 155; Carter v. Company,58 N.H. 52.
2. There was no evidence that the machine upon which the plaintiff was injured was defective. A safety stop on the bench was used when some kinds of work were to be done, and was removed or turned out of place for other work. This was merely a matter of adjustment. It was not a defect in the machine which the defendants ought to have remedied before furnishing it to Platts' employees for their use. The contract between Platts and the defendants measured the obligations assumed by them. Spead v. Tomlinson,73 N.H. 46. Assuming that these obligations extended to the plaintiff, or that obligations to him grew out of the situation into which the contracts brought the parties (Pittsfield etc. Co. v. Shoe Co., 71 N.H. 522), it would still be incumbent upon the plaintiff to prove a breach of duty. There was no evidence that the defendants agreed with Platts to do more than furnish the machinery and keep it in repair. There was nothing to show that they failed to do this, or that the situation imposed any further obligation upon them. The plaintiff's second ground of complaint, that "if he was not their servant, they permitted him to use the machine upon which he was injured, knowing it to be defective and dangerous," if it states a legal wrong, fails for lack of support in the testimony.
As there was no evidence that the plaintiff was the defendants' servant, nor that they were guilty of a breach of any duty owed to the plaintiff as Platts' servant, the motion for a nonsuit should have been granted.
Exceptions sustained.
All concurred. *Page 79